


Exhibit 10-a-1
FIRST AMENDMENT TO THE AMENDED AND RESTATED 2006 LONG-TERM INCENTIVES PLAN
Effective April 18, 2012, Sections 4(h)(i) and 4(h)(ii) of Rockwell Collins,
Inc. 2006 Long-Term Incentives Plan, as amended and restated effective February
9, 2010, were amended in their entirety to read as follows:
h. Awards to Non-Employee Directors.


(i)
Initial Award. Subject to the provisions of Section 4(h)(v), each newly elected
Non-Employee Director shall, as soon as practicable after initially becoming a
member of the Board of Directors, be granted an Award of a number of Restricted
Stock Units determined by dividing (A) the sum of (i) $100,000 (or such other
amount determined by the Board of Directors) and (ii) $110,000 (or such other
amount determined by the Board of Directors) multiplied by a fraction where the
numerator is the number of days until the next Annual Meeting of Shareowners and
the denominator is 365 by (B) the Fair Market Value on the date of such initial
appointment and rounding up to the next highest whole number, with terms and
conditions including restrictions as determined by the Board of Directors or the
Committee. The restrictions on the Restricted Stock Units shall lapse and it is
intended that the Restricted Stock Units shall be payable only upon permissible
payment events under Section 409A or in a manner that meets the requirements of
an exemption from Section 409A, as set forth in the applicable Award Agreement.



(ii)
Annual Award. Subject to the provisions of Section 4(h)(v), immediately
following each Annual Meeting of Shareowners, each Non-Employee Director who is
elected a director at, or who was previously elected and continues as a director
after, that Annual Meeting shall be granted an Award of a number of Restricted
Stock Units determined by dividing $110,000 (or such other amount determined by
the Board of Directors) by the Fair Market Value on the date of the Annual
Meeting and rounding up to the next highest whole number, with terms and
conditions including restrictions as determined by the Board of Directors or the
Committee. The restrictions on the Restricted Stock Units shall lapse and it is
intended that the Restricted Stock Units shall be payable only upon permissible
payment events under Section 409A or in a manner that meets the requirements of
an exemption from Section 409A, as set forth in the applicable Award Agreement.







